Case 1:18-cr-00123-DMT Document 191 Filed 09/10/21 Page 1 of 2

PROB 12A
(Rev. 2/13)

UNITED STATES DISTRICT COURT

for

DISTRICT OF NORTH DAKOTA

Report on Offender under Supervision

Name of Offender: James Russell Windy Boy Case Number: 0868 1:18CR00123

Name of Sentencing Judicial Officer: The Honorable Daniel L. Hovland, U.S. District Court Judge
Date of Original Sentence: September 16, 2019

Date of Revocation Hearing: April 15, 2021

Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute Oxycodone

Original Sentence: 12 months and 1 day imprisonment; 3 years supervised release
Revocation Sentence: 7 days; 18 months supervised release

Type of Supervision: TSR Date Supervision Commenced: 4/15/2021

 

NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1) On May 06, 2021, the defendant violated his location monitoring condition by
making an unapproved stop at his co-defendant’s unoccupied residence in New
Town, ND. This is in violation of the special condition stating you shall be
restricted to your residence except activities pre-approved by your supervising

officer.

2) - On May 07, 2021, the defendant provided a drug screen which tested positive
for fentanyl. The defendant admitted to having ingested the controlled substance.
This is in violation of special condition number one (1) stating you must totally

abstain from the use of alcohol and illegal drugs.

3) The defendant failed to report for drug screens on August 5, August 25, and
September 8 of 2021. This is in violation of special condition number two (2)

which states you must submit to drug and alcohol screenings as directed.

4) On September 08, 2021, the defendant suffered a drug overdose and required
medical assistance to be resuscitated. The defendant reported to the probation
office on September 09, 2021 and admitted to having ingested fentanyl. This is
in violation of special condition number one (1) stating you must totally abstain

from the use of alcohol and illegal drugs.
Case 1:18-cr-00123-DMT Document 191 Filed 09/10/21 Page 2 of 2

PROB 12A
(Rev. 2/13)

Windy Boy, James
0868 1:18CR00123

U.S. Probation Officer Action:

The defendant needed to enter treatment to address his addiction. He was accepted at Keystone Treatment
Centers in Canton, SD with an entry date of May 16, 2021. The defendant successfully completed treatment
on July 15, 2021 and released back to his mother’s residence located in New Town, ND. Due to his
continued non-compliance, James Russell Windy Boy will report to a residential re-entry center (Centre
Inc in Fargo) on September 13, 2021, to obtain a substance abuse evaluation and follow through with
recommendations. No court action recommended at this time.

Respectfully submitted,

‘sf Travis J. Dienslake
U.S. Probation Officer
Date: September 10, 2021

Approved

Submit a Request for Modifying the Condition or Term of Supervision
Submit a Request for Warrant or Summons

Other

ooog

 

Signature of Judicial Officer

9/10/2021

 

Date
